 

Exhibit 10.1

 

November 8, 2018

 

Dan Rushford, Chairman and CEO
Vet Online Supply Inc.
6500 Live Oak Drive
Kelseyville, CA 95451

 

Re: Resignation Letter

 

Dear Dan,

 

Pursuant with my other business and personal obligations I hereby tender my
resignation as a Director of Vet Online Supply Inc. effective November 8, 2018.

 

Further, as my contribution to continue to support the company and its direction
I forfeit any/all stock and outstanding debts owed to me under any contract or
any agreement as a party between myself and Vet Online Supply Inc.

 

I have personally enjoyed this journey with you and your team, and look forward
to your success story in the pet product market.

 

Sincerely,

(-s- Mathew C. Scott ) [vo003_v1.jpg]

Mathew C. Scott

 